DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2018/0059905) in view of Nishijma (US 2018/0033327)
As to claim 1 Ho discloses a changing operation assisting apparatus comprising: 
a processor and is configured to store a set state regarding each of driving assistance functions of a vehicle, the set state including a request state which is either one of an OFF state and an ON state, and to provide said driving assistance functions in accordance with each of said set states(Paragraph 29 “Regarding the icon navigational features as an example, a first part of the control logic may be configured to impart indicia one or more of the icons 102A through 102G to signify the operational status of the corresponding vehicular system. In the present context, the operational status is preferably associated with whether the vehicular system is turned on (i.e., operational) or off (i.e., not operational), although other forms of operational status, such as that associated with diagnostics to determine if such system is operating correctly, may also be similarly associated.”); 
a set of switches which is used for an operation by a driver of said vehicle for changing said set state and is configured to output, to said processor, information regarding said operation performed by said driver, said operation including a predetermined request state changing operation performed so as to change said request state(Paragraph 29 “In the present context, the operational status is preferably associated with whether the vehicular system is turned on (i.e., operational) or off (i.e., not operational), although other forms of operational status, such as that associated with diagnostics to determine if such system is operating correctly, may also be similarly associated. In one form such operational status may be configured to have a certain colored background in the space associated with the icon if the system is presently operational, and to have a different colored background in the space associated with the icon if the system is presently not operational. As such, indicia of the operational status of a system corresponding to a particular icon comprises illuminating at least a portion of the icon with a predetermined color. By way of non-limiting example, each icon 102A through 102G could have a green-colored background to indicate that the corresponding system is turned on, and to have a white-colored background when the corresponding system is turned off. In a similar manner, temporary placement (i.e., hovering) of a cursor over a particular icon (in this case, Pre-Collision System 102A) provides the user with the desired information, instructions or options associated with that particular icon, including the title or name of the vehicle system, as shown in the upper portion of screen 100A.”, Paragraph 16 “Embodiments disclosed herein include changing the way soft switches are displayed that maintains all of the information access and display features of a conventional MID design while freeing up precious space on the screen itself.”) and 
a display which is configured to be controlled by said processor and provide information regarding said set state to said driver(Paragraph 29 “Pre-Collision System 102A) provides the user with the desired information, instructions or options associated with that particular icon, including the title or name of the vehicle system, as shown in the upper portion of screen 100A. Screens 100B and 100C display similar information for the ECT Power System that corresponds to icon 102B and the Lane Departure Assist System that corresponds to icon 102C. Directional arrow navigational movement may be achieved between any of the icons 102A through 102G, while toggling between having the corresponding systems be turned on or off can be achieved by providing instant clicking or related depressing-like engagement of the central button 200E while hovering over the applicable icon. For example, if the Pre-Collision System icon 102A is indicated with a green background (which may be indicative of the system being operational), a brief pressing of the central button 200E can turn the system off (as indicated in the instructions in the lower portion 103 of screen 100A). “, Figure 4A);
Ho does not explicitly disclose said processor executes a setting change confirmation processing in response to determining that said driver has performed, a specific operation relevant to change of a request state of a confirmation target function among said driving assistance function to said set of switches
Said setting change confirmation processing being a process of controlling display to provide, to said driver, confirmation information to confirm whether to change said request state of the confirmation target function among said driving assistance functions, and of changing said request state of said confirmation target function when said driver performs a predetermined approving operation by using said set of switches in accordance with said confirmation information.
Nishijima teaches said processor executes a setting change confirmation processing in response to determining that said driver has performed, a specific operation relevant to change of a request state of a confirmation target function among said driving assistance function to said set of switches(Paragraphs 98 “In an implementation, the control system inputs include any control system input that the driver is able to activate or deactivate to control the operation of the vehicle including any vehicle sub-systems. In an implementation the control system inputs include steering, acceleration, braking, lighting, or sound system, as well as more advanced control system inputs such as the control system inputs used to activate or deactivate predictive and intelligent systems such as autonomous driving, intelligent cruise control, predictive forward collision warning, lane departure prevention, intelligent braking assist, or blind spot warning.”, Paragraph 108 “In step 3600, in response to the vehicle 1000 determining that the driver identity data indicates autonomous systems control by the vehicle 100, the vehicle 1000 activates or deactivates one or more of the control systems in accordance with the selected assistance instruction. In an implementation, the vehicle may provide a notification indication to the driver that includes a visual indication, audible indication (such as a verbal instruction or musical tone), or haptic indication that the vehicle 1000 will activate or deactivate a control system. In an implementation, the vehicle may require confirmation from the driver before activating or deactivating the control system. When the driver identity data indicates autonomous systems control by the vehicle 1000, the method 3000 returns to step 3050 to generate a new situational profile.”)

said setting change confirmation processing being a process of controlling display to provide, to said driver, confirmation information to confirm whether to change said request state of the confirmation target function among said driving assistance functions, and of changing said request state of said confirmation target function when said driver performs a predetermined approving operation by using said set of switches in accordance with said confirmation information(Paragraphs 98 “In an implementation, the control system inputs include any control system input that the driver is able to activate or deactivate to control the operation of the vehicle including any vehicle sub-systems. In an implementation the control system inputs include steering, acceleration, braking, lighting, or sound system, as well as more advanced control system inputs such as the control system inputs used to activate or deactivate predictive and intelligent systems such as autonomous driving, intelligent cruise control, predictive forward collision warning, lane departure prevention, intelligent braking assist, or blind spot warning.”, Paragraph 108 “In step 3600, in response to the vehicle 1000 determining that the driver identity data indicates autonomous systems control by the vehicle 100, the vehicle 1000 activates or deactivates one or more of the control systems in accordance with the selected assistance instruction. In an implementation, the vehicle may provide a notification indication to the driver that includes a visual indication, audible indication (such as a verbal instruction or musical tone), or haptic indication that the vehicle 1000 will activate or deactivate a control system. In an implementation, the vehicle may require confirmation from the driver before activating or deactivating the control system. When the driver identity data indicates autonomous systems control by the vehicle 1000, the method 3000 returns to step 3050 to generate a new situational profile.”)
	It would have been obvious to modify Ho to include the teachings of having a confirmation screen for the purpose of confirming the user’s attention to activate the driver assistance system.
As to claim 2 Ho in view of Nishijma teaches a changing operation assisting apparatus wherein 
said processor executes the setting change confirmation processing when said driver has performed, to said set of switches, a predetermined similar operation which is different from said request state changing operation for changing said request state of said confirmation target function to the ON state and which is apt to be performed by said driver in order for said driver to change said request state to the ON state (Ho Paragraph 29, Nishijma Paragraph 98, 108). 
As to claim 3 Ho in view of Nishijma teaches discloses a changing operation assisting apparatus wherein 
said processor executes the setting change confirmation processing when said driver has performed, for said confirmation target function, said request state changing operation for changing said request state of said driving assistance function to the OFF state(Ho Paragraph 29, Nishijma Paragraph 108). 
As to claim 4 Ho in view of Nishijma teaches a changing operation assisting apparatus wherein 
said processor executes the setting change confirmation processing when said request state changing operation is performed so as to change said request state of said driving assistance function, which has been related to said confirmation target function in advance and is different from said confirmation target function, to the ON state while said request state of said confirmation target function has been the OFF state (Nishijma Paragraph 108). 
As to claim 6 Ho in view of Nishijma teaches a changing operation assisting apparatus wherein 
said processor executes the setting change confirmation processing when said request state changing operation corresponding to said confirmation target function is performed(Nishijma Paragraph 108). 
	As to claim 12 discloses a changing operation assisting apparatus, wherein,
	Said processor does not execute the setting change confirmation processing when said driver has performed an operation which is not relevant to change of the request state of the confirmation target function to said set of switches(Paragraph 29).
As to claim 13 the claim is interpreted and rejected as in claim 1.
As to claim 14 the claim is interpreted and rejected as in claim 2.
As to claim 15 the claim is interpreted and rejected as in claim 3.
As to claim 16 the claim is interpreted and rejected as in claim 4.
As to claim 17 the claim is interpreted and rejected as in claim 6.
As to claim 19 the claim is interpreted and rejected as in claim 12.
As to claim 20 the claim is interpreted and rejected as in claim 1.
As to claim 21 the claim is interpreted and rejected as in claim 2.
As to claim 22 the claim is interpreted and rejected as in claim 3.
As to claim 23 the claim is interpreted and rejected as in claim 4.
As to claim 24 the claim is interpreted and rejected as in claim 6.

Claims 7, 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2018/0059905) in view of Nishijma (US 2018/0033327)
As to claim 7 Ho does not explicitly disclose a changing operation assisting apparatus wherein said processor is configured such that, in a case where said setting change confirmation processing has been executed after an ignition-ON operation of said vehicle is performed, said processor does not execute said setting change confirmation processing again before an ignition-OFF operation of said vehicle is performed.
McGough teaches of a system for altering contact in a vehicle interface which includes reducing the amount of prompts or reducing the content in order to reduce driver distraction (Paragraph 20).  It would have been obvious to one of ordinary skill to modify Ho to include the teachings of not execute the setting confirmation processing [reducing the prompts] for the purpose of reducing driver distraction while vehicle is in motion.
As to claim 18 the claim is interpreted and rejected as in claim 7.
As to claim 25 the claim is interpreted and rejected as in claim 7.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
On page 11 of the applicants arguments applicants argue that the cited references fail to disclose at least "said processor executes a setting change confirmation processing in response to determining that said driver has performed a specific operation relevant to change of a request state of a confirmation target function among said driving assistance functions to said set of switches,"
The examiner respectfully disagrees with the applicants arguments.  Nishijima teaches said processor executes a setting change confirmation processing in response to determining that said driver has performed, a specific operation relevant to change of a request state of a confirmation target function among said driving assistance function to said set of switches(Paragraphs 98 “In an implementation, the control system inputs include any control system input that the driver is able to activate or deactivate to control the operation of the vehicle including any vehicle sub-systems[driver performing a specific operation]. In an implementation the control system inputs include steering, acceleration, braking, lighting, or sound system, as well as more advanced control system inputs such as the control system inputs used to activate or deactivate predictive and intelligent systems such as autonomous driving, intelligent cruise control, predictive forward collision warning, lane departure prevention, intelligent braking assist, or blind spot warning.”, Paragraph 108 “In step 3600, in response to the vehicle 1000 determining that the driver identity data indicates autonomous systems control by the vehicle 100, the vehicle 1000 activates or deactivates one or more of the control systems in accordance with the selected assistance instruction. In an implementation, the vehicle may provide a notification indication to the driver that includes a visual indication, audible indication (such as a verbal instruction or musical tone), or haptic indication that the vehicle 1000 will activate or deactivate a control system. In an implementation, the vehicle may require confirmation from the driver before activating or deactivating the control system. When the driver identity data indicates autonomous systems control by the vehicle 1000, the method 3000 returns to step 3050 to generate a new situational profile.”).  As described in Nishijima the system requires a confirmation form the driver before it activates or deactivates the control system.  Nishijima teaches of control inputs provided by the driver to activate or deactivate the variety of functions of the vehicle.  The examiner would like to note that it is well known in the art to provide a user interface which provides or gives the user a prompt to confirm their selection.  In this case Nishjima prompts the user if they want to confirm activate or deactivate the control system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
6/18/2022